DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Status of Claims
Claims 1-20 were canceled and claims 21-40 were added via preliminary amendment. Claims 21-40 are pending and are examined herein.
Claims 21-38 are rejected under 35 USC 112(b).
Claims 21-40 are rejected under 35 USC 101 as being directed to an abstract idea without significantly more.
Claims 21-40 are rejected under 35 USC 103.
Claims 21-40 are rejected on the grounds of Non-Statutory Double Patenting.

Examiner Remarks
	This Office action includes a Non-statutory Double Patenting rejection. Please note that MPEP § 804 states:
A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.  As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Interpretation
	The interpretation of contingent limitations may be found at MPEP 2111.04, section II. In particular, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met” and “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.”

	Claims 21, 32, and 40 substantially recite “upon determining that the one or more mutated inputs provide new coverage, adding the one or more mutated inputs to the input corpus”. This appears to be a contingent limitation because the antecedent condition, “adding the one or more mutated inputs to the input corpus”, is contingent on the precedent condition, “that the one or more mutated inputs provide new coverage”. The claims do not appear to require that the precedent condition be met. This applies equally to claims dependent on claims 21, 32, and 40.

	Claims 22, 33, and 39 substantially recite “upon determining that the objective function is satisfied, adding the one or more mutated inputs to a list of test cases”. This appears to be a contingent limitation because the antecedent condition, “adding the one or more mutated inputs to a list of test cases”, is contingent on the precedent condition, “the objective function is satisfied”. The claim does not appear to require that the precedent condition be met. This applies equally to claims dependent on claims 22, 33, and 39.
	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 21 and 32 recite “wherein the one or more mutated inputs are constrained to have a same class as the one or more inputs”. This limitation has at least the following interpretations:
	1. a mutated input has the same class as an input as would be classified by a human observer (e.g., a blurred image of an easily recognizable object has the same class as the unblurred image of the same object)
	2. a mutated input has the same class as an input as determined by some class label (e.g., the mutated input is labeled as part of a data structure with the same class as the input)
	3. a mutated input has the same class as in input as determined by the neural network (e.g., the neural network assigns them the same class).
	Published [0049] does not shed much light on the matter: “This type of constrained mutation can be useful to find inputs that satisfy some objective function, but are still plausibly of the same “ class ” as the original input that was used as a seed .” For the purposes of examination, this limitation is being interpreted broadly as a statement of an intended result encompassing any of these interpretations. That is, in at least some cases, a human, the data structure or the neural network may determine that the mutated input has a same class as the original input. [0049] indicates that the intended result is a result of the particular way in which the mutation is performed. Claiming the way in which the mutation is performed rather than the intended result of the mutation appears to be a likely way to resolve the issue.
	Dependent claims 22-31 and 33-38 do not resolve the issue and are rejected with the same rationale.

	Claims 25 and 35 substantially recite:

    PNG
    media_image1.png
    45
    132
    media_image1.png
    Greyscale

	It is unclear from the notation what the summation in the denominator is over. For the purposes of examination, the denominator is being interpreted as representing a sum over all of the input corpus elements. 

	Claims 29 and 37 recite “approximately close”; however, the term “approximately close” appears to be a relative term of degree. This term is not defined by the specification or the claim. A person of ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention. For the purposes of examination, this limitation is being interpreted as requiring that the activation vector and the previous activation vector are compared in some way or some distance between them is computed.
	
	Claims 30 and 38 recites “a desired state”; however “desired” is a subjective term. This term is not defined by the specification and a person of ordinary skill in the art would not be reasonable apprised of the scope of the claimed invention. For the purposes of examination, this limitation is being interpreted as a particular state.
	Dependent claim 31 does not resolve the issue and is rejected with the same rationale.

	Claims 31 and 38 recite “erroneous state”; however, “erroneous” appears to be a subjective term. Published [0054] reads: “An erroneous state may include an incorrect prediction, an execution time greater than a maximum execution time, a processor usage greater than a maximum processor usage, a failure of the neural network to execute, and/or other the existence of other errors or undesirable behavior or performance”. While the description from the specification does not appear to be an explicit definition, the inclusion of “undesirable behavior or performance” makes it clear that the term “erroneous” is intended to encompass subjective determinations. For the purposes of examination, an “erroneous state” is being interpreted as encompassing, but not being limited to, an incorrect prediction, an execution time greater than a maximum execution time, a processor usage greater than a maximum processor usage, or a failure of the neural network to execute.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 PEG for more details of the analysis.
	
	Step 1 Analysis (All Claims)
According to the first part of the analysis, in the instant case claims 21-31 are directed to a method; claims 32-38 are directed to a computing device comprising at least a non-transitory computer-readable media; and claims 39-40 are directed to one or more non-transitory computer-readable media. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).

	Combined Step 2A Prong 1, Step 2A Prong 2, and Step 2B Analysis	
	
	Claim 21 includes the following recitation of an abstract idea:
	mutating, …, the one or more inputs to generate one or more mutated inputs, wherein the one or more mutated inputs are constrained to have a same class as the one or more inputs; (This step is a recitation of changing an input. The claim does not specify a particular type of input. For example, the claim appears to encompass a scenario in which the input is a word and the change is changing a letter of the word or a component of a vector is altered, which is practical to perform in the human mind.)
	…determining, …based at least in part on the set of coverage arrays, whether the one or more mutated inputs provide new coverage; and (This step is a recitation of determining whether or not an input provides new coverage. The limitation encompasses, e.g., a scenario in which it is known that a particular neuron has not yet been activated and the coverage array shows activation of that particular neuron, in which case a human could practical reach the conclusion that the input provides new coverage.)
	Claim 21 recites the following additional elements which, considered individually and as an ordered combination, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
	A computer-implemented method (This is a high level recitation of generic computer equipment configured to implement the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
	for debugging a neural network, the method comprising: (This is a statement of an intended use in the preamble which appears only to provide antecedent basis for the neural network. Limiting the abstract idea to an environment including a neural network is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
	obtaining, by one or more computing devices, one or more inputs from an input corpus; (This limitation is a recitation of receiving or transmitting data for performing the abstract idea. This is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). Receiving or transmitting data over a network is well-known, routine or conventional as evidenced by the court cases cited at MPEP 2106.05(d), section II, example i. Receiving or transmitting data over a network. As described in MPEP 2106.05(d), this does not provide the “significantly more” element required to overcome the abstract idea.)
	… by the one or more computing devices… (This is a high level recitation of generic computer equipment configured to implement the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
	…providing, by the one or more computing devices, the one or more mutated inputs to a neural network; obtaining, by the one or more computing devices as a result of the neural network processing the one or more mutated inputs, a set of coverage arrays that describe whether one or more neurons of the neural network were activated during processing of the one or more mutated inputs by the neural network; (This is a step of gathering data of a particular type and source for performing the abstract idea. This is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h). The recitation of the one or more computing devices is a high level recitation of generic computer equipment configured to implement the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
	… by the one or more computing devices…(This is a high level recitation of generic computer equipment configured to implement the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
	…upon determining that the one or more mutated inputs provide new coverage, adding, by the one or more computing devices, the one or more mutated inputs to the input corpus. (This limitation is a recitation of storing data which was an output of performing the abstract idea. This is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). Storing data is well-known, routine or conventional as evidenced by the court cases cited at MPEP 2106.05(d), section II, example iv. Storing and retrieving information in memory. As described in MPEP 2106.05(d), this does not provide the “significantly more” element required to overcome the abstract idea. The recitation of the one or more computing devices is a high level recitation of generic computer equipment configured to implement the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
	Claim 21 does not reflect an improvement to computer technology or any other technology.

Claim 22 recites at least the abstract idea identified above in the claim upon which it depends. Claim 22 further recites
	determining, …based at least in part on the set of metadata arrays, whether an objective function is satisfied; and (This step is a recitation of determining whether or not an objective function is satisfied by considering the metadata arrays. [0053] indicates that the objective function may indicate an erroneous state and the an erroneous state may include failure of the neural network to execute. The claim encompasses, e.g., the situation in which the objective function indicates whether or not the neural network executed. The metadata arrays are not specified by the claims and appears to include a scenario in which the metadata includes an indicator as to whether or not the neural network successfully executed. In this case, a human could reasonably read this information from the metadata array and determine that the neural network did or did not execute (i.e., whether or not the objective function was satisfied).)
Claim 22 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
obtaining, by the one or more computing devices as a result of the neural network processing the one or more mutated inputs, a set of metadata arrays that describe metadata associated with execution of the neural network to process the one or more mutated inputs; (This is a step of gathering data of a particular type and source for performing the abstract idea. This is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h). The recitation of the one or more computing devices is a high level recitation of generic computer equipment configured to implement the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
…by the one or more computing devices…(This is a high level recitation of generic computer equipment configured to implement the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
… upon determining that the objective function is satisfied, adding, by the one or more computing devices, the one or more mutated inputs to a list of test cases. (This limitation is a recitation of storing data which was an output of performing the abstract idea. This is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). Storing or retrieving information in memory is well-known, routine or conventional as evidenced by the court cases cited at MPEP 2106.05(d), section II, example iv. Storing and retrieving information in memory. As described in MPEP 2106.05(d), this does not provide the “significantly more” element required to overcome the abstract idea.)
Claim 22 does not reflect an improvement to computer technology or any other technology.

Claim 23 recites at least the abstract idea identified above in the claim upon which it depends. Claim 23 further recites
	generating, …, an activation vector based at least in part on the set of coverage arrays; (The broadest reasonable interpretation of the claim encompasses, e.g., simply selecting some of the entries from the metadata array to be the entries of a vector, which is practically implemented in the human mind. This is a recitation of a mental process.)
	performing, …, an approximate nearest neighbors algorithm to identify a previous activation vector; (The claim recites an “approximate nearest neighbor algorithm”, but this specifies a class of algorithms rather than a particular algorithm. For example, comparing a single component of the various vectors to determine the vector which is closest in that component is an “approximate nearest neighbor algorithm”. Furthermore, the distance metric and data structure in which the vectors are stored is not claimed. At the level of generality recited, this step is practical to perform in the human mind. This is a recitation of a mental process.)
	determining, …, a distance between the activation vector and the previous activation vector identified by the approximate nearest neighbors algorithm; and (This step appears to be directed to determining a distance between two vectors. The metric is not specified. For example, the metric could be based on a small number of the components of the vectors which would make the computation practical to perform in the human mind. Even for a Euclidean distance or Linfinity norms, these computations are practical to implement in the human mind when the vectors are relatively small, which falls within the scope of the claims. At the level of generality recited, the step is practical to perform in the human mind. This is a recitation of a mental process.)
	comparing, …, the distance to a threshold distance; … wherein the one or more mutated inputs provide new coverage when the distance is greater than the threshold distance. (Comparing two numbers is practical to implement in the human mind. This is a recitation of a mental process. The limitation related to providing new coverage does not appear to be a positively recited method step. Even if it were positively recited, determining that the inputs provide new coverage based on the distance being greater than a threshold would be practical to perform in the human mind.)
Claim 23 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
… by the one or more computing devices (This is a high level recitation of generic computer equipment configured to implement the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
… by the one or more computing devices (This is a high level recitation of generic computer equipment configured to implement the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
…by the one or more computing devices (This is a high level recitation of generic computer equipment configured to implement the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
… by the one or more computing devices (This is a high level recitation of generic computer equipment configured to implement the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
Claim 23 does not reflect an improvement to computer technology or any other technology.

Claim 24 recites at least the abstract idea identified above in the claim upon which it depends. Claim 24 further recites
using uniform random selection to select the one or more inputs from the input corpus. (A person could randomly select one or more inputs uniformly at random in the human mind. This is a recitation of a mental process.)
Claim 24 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
wherein obtaining one or more inputs from the input corpus comprises (This limitation is a recitation of receiving or transmitting data for performing the abstract idea. This is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). Receiving or transmitting data over a network is well-known, routine or conventional as evidenced by the court cases cited at MPEP 2106.05(d), section II, example i. Receiving or transmitting data over a network. As described in MPEP 2106.05(d), this does not provide the “significantly more” element required to overcome the abstract idea.)
Claim 24 does not reflect an improvement to computer technology or any other technology.

Claim 25 recites at least the abstract idea identified above in the claim upon which it depends. Claim 25 further recites
wherein obtaining one or more inputs from the input corpus comprises selecting the one or more inputs from the input corpus using a heuristic of p(ck, t) = etk-t/Sigma etk-t, wherein p(ck, t) gives a probability of choosing input corpus element ck at time t where tk is the time when element ck was added to the input corpus. (This limitation appears to require that the input selection be performed in accordance with the mathematical formula recited. This is a recitation of a mathematical concept.)
Claim 25 does not recite additional elements beyond those already addressed which might integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
Claim 25 does not reflect an improvement to computer technology or any other technology.

Claim 26 recites at least the abstract idea identified above in the claim upon which it depends. Claim 26 further recites
wherein mutating the one or more inputs comprises mutating the one or more inputs subject to a constraint, wherein the constraint comprises a Linfinity norm. (Performing the mutation subject to an Linfinity norm constraint encompasses changing values of a vector so that the maximum of the differences between the components is less than some constraint. This is practical to perform in the human mind. This is a recitation of a mental process.)
Claim 26 does not recite additional elements beyond those already addressed which might integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
Claim 26 does not reflect an improvement to computer technology or any other technology.

Claim 27 recites at least the abstract idea identified above in the claim upon which it depends. 
Claim 27 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
wherein the Linfinity norm is specified by a user. (The user specification of an Linfinity norm is a piece of data which is used in performing the abstract idea. Limiting the type or source of data to be used in performing the abstract idea is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
Claim 27 does not reflect an improvement to computer technology or any other technology.

Claim 28 recites at least the abstract idea identified above in the claim upon which it depends. Claim 28 further recites
wherein determining whether the one or more mutated inputs provide new coverage comprises determining whether the neural network has reached a new state that it has not previously reached. (The claim appears to encompass, e.g., a scenario in which it is known that a particular neuron has not yet been activated and the coverage array shows activation of that particular neuron, in which case a human could practical reach the conclusion that the input provides new coverage. At the level of generality recited, this is a recitation of a mental process.)
Claim 28 does not recite additional elements beyond those already addressed which might integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
Claim 28 does not reflect an improvement to computer technology or any other technology.

Claim 29 recites at least the abstract idea identified above in the claim upon which it depends. Claim 29 further recites
wherein determining whether the neural network has reached a new state that it has not previously reached comprises determining whether an activation vector is approximately close to a previous activation vector. (The broadest reasonable interpretation of the claim encompasses comparing two activation vectors. A human could practically compare two vectors in the mind. This is a recitation of a mental process.)
Claim 29 does not recite additional elements beyond those already addressed which might integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
Claim 29 does not reflect an improvement to computer technology or any other technology.

Claim 30 recites at least the abstract idea identified above in the claim upon which it depends. Claim 30 further recites
wherein determining whether the objective function is satisfied comprises determining whether the neural network has reached a desired state. (This step is a recitation of determining whether or not an objective function is satisfied by considering the metadata arrays. [0053] indicates that the objective function may indicate an erroneous state and the an erroneous state may include failure of the neural network to execute. The claim encompasses, e.g., the situation in which the objective function indicates whether or not the neural network executed. The metadata arrays are not specified by the claims and appears to include a scenario in which the metadata includes an indicator as to whether or not the neural network successfully executed. In this case, a human could reasonably read this information from the metadata array and determine that the neural network did or did not execute (i.e., whether or not the objective function was satisfied). It may be desirable (for the purposes of building the corpus) to include inputs which cause the neural network to fail to execute (i.e. an erroneous state.) At the level of generality recited, this is a recitation of a mental process.)
Claim 30 does not recite additional elements beyond those already addressed which might integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
Claim 30 does not reflect an improvement to computer technology or any other technology.

Claim 31 recites at least the abstract idea identified above in the claim upon which it depends. Claim 31 further recites
wherein the desired state is an erroneous state for the neural network. (This step is a recitation of determining whether or not an objective function is satisfied by considering the metadata arrays. [0053] indicates that the objective function may indicate an erroneous state and the an erroneous state may include failure of the neural network to execute. The claim encompasses, e.g., the situation in which the objective function indicates whether or not the neural network executed. The metadata arrays are not specified by the claims and appears to include a scenario in which the metadata includes an indicator as to whether or not the neural network successfully executed. In this case, a human could reasonably read this information from the metadata array and determine that the neural network did or did not execute (i.e., whether or not the objective function was satisfied). It may be desirable (for the purposes of building the corpus) to include inputs which cause the neural network to fail to execute (i.e. an erroneous state.) At the level of generality recited, this is a recitation of a mental process.)
Claim 31 does not recite additional elements beyond those already addressed which might integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
Claim 31 does not reflect an improvement to computer technology or any other technology.

Claim 32 recites subject matter substantially similar to claim 1 including substantially the same abstract idea.
	Claim 32 recites the following additional elements which, considered individually and as an ordered combination with the additional elements addressed above with respect to claim 1, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
	A computing device comprising: one or more processors; and one or more non-transitory computer-readable media that store instructions that, when executed by the one or more processors, cause the computing device to: (This is a high level recitation of generic computer equipment configured to implement the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
Claim 32 does not reflect an improvement to computer technology or any other technology.

Claim 33 recites substantially similar subject matter to claim 22 and is rejected with the same rationale as claim 22 in view of the rejection of claim 32.

Claim 34 recites at least the abstract idea identified above in the claim upon which it depends. 
Claim 34 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
obtain the input corpus from a seed corpus, the seed corpus containing at least one set of inputs. (This is a step of gathering data of a particular type or source for performing the abstract idea. This is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h). The recitation of the one or more computing devices is a high level recitation of generic computer equipment configured to implement the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
Claim 34 does not reflect an improvement to computer technology or any other technology.

Claim 35 recites substantially similar subject matter to claim 25 and is rejected with the same rationale as claim 25 in view of the rejection of claim 32.

Claim 36 recites at least the abstract idea identified above in the claim upon which it depends. Claim 36 further recites
wherein a difference between the one or more mutated inputs and the one or more inputs from which the one or more mutated inputs are descended is constrained to have a Linfinity norm. (Performing the mutation subject to an Linfinity norm constraint encompasses changing values of a vector so that the maximum of the differences between the components is less than some constraint. This is practical to perform in the human mind. This is a recitation of a mental process.)
Claim 36 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
Claim 36 does not reflect an improvement to computer technology or any other technology.

Claim 37 recites substantially similar subject matter to claim 29 (including claims upon which claim 29 depends) and is rejected with the same rationale as claim 29 in view of the rejection of claim 32.

Claim 38 recites substantially similar subject matter to claim 31 (including claims upon which claim 31 depends) and is rejected with the same rationale as claim 31 in view of the rejection of claim 33.

Claim 39 recites at least the abstract idea identified above in the claim upon which it depends. Claim 39 further recites
	mutating the one or more inputs to generate one or more mutated inputs, wherein a difference between the one or more mutated inputs and the one or more inputs from which the one or more mutated inputs are descended is constrained to have a Linfinity norm; (This step is a recitation of changing an input. The claim does not specify a particular type of input. For example, the claim appears to encompass a scenario in which the input is a word and the change is changing a letter of the word or a component of a vector is altered, which is practical to perform in the human mind. Performing the mutation subject to an Linfinity norm constraint encompasses changing values of a vector so that the maximum of the differences between the components is less than some constraint. This is practical to perform in the human mind. This is a recitation of a mental process.)	
	…determining, based at least in part on the set of metadata arrays, whether an objective function is satisfied; and (This step is a recitation of determining whether or not an objective function is satisfied by considering the metadata arrays. [0053] indicates that the objective function may indicate an erroneous state and the an erroneous state may include failure of the neural network to execute. The claim encompasses, e.g., the situation in which the objective function indicates whether or not the neural network executed. The metadata arrays are not specified by the claims and appears to include a scenario in which the metadata includes an indicator as to whether or not the neural network successfully executed. In this case, a human could reasonably read this information from the metadata array and determine that the neural network did or did not execute (i.e., whether or not the objective function was satisfied).)
Claim 39 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
One or more non-transitory computer-readable media that store instructions that, when executed by one or more processors of a computing system, cause the computing system to perform operations, the operations comprising: (This is a high level recitation of generic computer equipment configured to implement the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
	obtaining one or more inputs from an input corpus; (This limitation is a recitation of receiving or transmitting data for performing the abstract idea. This is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). Receiving or transmitting data over a network is well-known, routine or conventional as evidenced by the court cases cited at MPEP 2106.05(d), section II, example i. Receiving or transmitting data over a network. As described in MPEP 2106.05(d), this does not provide the “significantly more” element required to overcome the abstract idea.)
	…providing the one or more mutated inputs to a neural network; obtaining, as a result of the neural network processing the one or more mutated inputs, a set of metadata arrays that describe metadata associated with execution of the neural network to process the one or more mutated inputs; (This is a step of gathering data of a particular type and source for performing the abstract idea. This is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h). The recitation of the one or more computing devices is a high level recitation of generic computer equipment configured to implement the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
	…upon determining that the objective function is satisfied, adding the one or more mutated inputs to a list of test cases. (This limitation is a recitation of storing data which was an output of performing the abstract idea. This is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). Storing data is well-known, routine or conventional as evidenced by the court cases cited at MPEP 2106.05(d), section II, example iv. Storing and retrieving information in memory. As described in MPEP 2106.05(d), this does not provide the “significantly more” element required to overcome the abstract idea. The recitation of the one or more computing devices is a high level recitation of generic computer equipment configured to implement the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
Claim 39 does not reflect an improvement to computer technology or any other technology.

Claim 40 recites substantially similar subject matter to claim 22 (including claims upon which claim 22 depends) and is rejected with the same rationale as claim 22 in view of the rejection of claim 39.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-22, 28, 30-34, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over “Chen” (US 2019/0005386 A1) in view of “Tian” (“DeepTest: Automated Testing of Deep-Neural-Network-driven Autonomous Cars”).

Regarding claim 21, Chen teaches
	A computer-implemented method for debugging a neural network, the method
comprising: (The limitation “for debugging a neural network” appears to be a recitation of an intended use of the method. Chen, Abstract describes generating a hardened neural network. [0020] indicates that the network will be resilient against malware attacks. Susceptibility to malware attacks is understood to be a “bug” and hardening against this is understood to be “debugging”. [0126] describes an embodiment as a computer-implemented method. Figure 8 shows an exemplary system for performing the operations described by Chen. See [0055].)
	obtaining, by one or more computing devices, one or more inputs from an input corpus; (Chen, Fig. 5, step 506 shows determining a current training set. The current training set is understood to correspond to the input corpus. Step 514 shows generating a test image. [0048] indicates that this may be performed by altering a sample image. The sample image is understood to have been obtained from the training data (see, e.g., Figure 2A, elements 212-1 through 212-n and their relation to the training set 216-1.)
	mutating, by the one or more computing devices, the one or more inputs to generate one or more mutated inputs, wherein the one or more mutated inputs are constrained to have a same class as the one or more inputs; (Chen, Step 514 shows generating a test image. [0048] indicates that this may be performed by altering (i.e., mutating) a sample image and further indicates that the image is “properly classified” when the classification is the target classification. That is, the true target class of the mutated image may be unchanged. Note discussion regarding 35 USC 112(b).)
	providing, by the one or more computing devices, the one or more mutated inputs to a neural network; (Chen, Figure 5, step 514 shows providing the test image (i.e., the altered image as described above) to the neural network.)
	…adding, by the one or more computing devices, the one or more mutated inputs to the input corpus. (Chen, Figure 5, step 520 shows determining that an image is an adversarial image (e.g., that the image was misclassified. At step 524, the adversarial images may be added to the corpus.)
	Chen does not appear to explicitly teach 
	obtaining, by the one or more computing devices as a result of the neural network processing the one or more mutated inputs, a set of coverage arrays that describe whether one or more neurons of the neural network were activated during processing of the one or more mutated inputs by the neural network;
	determining, by the one or more computing devices based at least in part on the set of coverage arrays, whether the one or more mutated inputs provide new coverage; and
	upon determining that the one or more mutated inputs provide new coverage,
	However, Tian—directed to analogous art—teaches
	obtaining, by the one or more computing devices as a result of the neural network processing the one or more mutated inputs, a set of coverage arrays that describe whether one or more neurons of the neural network were activated during processing of the one or more mutated inputs by the neural network; (Tian, section 3.1, page 4 describes testing using neuron coverage. In particular, the last two paragraphs of the left hand column describes the activation values for the various neurons in the form of arrays after an input is provided.)
	determining, by the one or more computing devices based at least in part on the set of coverage arrays, whether the one or more mutated inputs provide new coverage; and upon determining that the one or more mutated inputs provide new coverage, (Tian, Page 5, Algorithm 1 shows an greedy algorithm for increasing neuron coverage. In particular, the algorithm starts with a set of seed images I (line 2), mutates is (line 17), determines whether or not the mutated image provides additional coverage (line 18) and adds it to the list of images (line 22) if it does increase coverage.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the teaching of Chen to perform activation based testing as taught by Tian because using synthetic images generated in this way increases accuracy of a model which is retrained using the synthesized images as described by Tian on page 311, last paragraph.

	Regarding claim 22, the rejection of claim 21 is incorporated herein. Furthermore, Chen teaches
	obtaining, by the one or more computing devices as a result of the neural network processing the one or more mutated inputs, a set of metadata arrays that describe metadata associated with execution of the neural network to process the one or more mutated inputs; (Chen, Figure 5, step 515 shows a step of providing an image to a neural network and step 516 shows a step of determining whether or not it was properly classified. An output of the neural network is understood to correspond to metadata (see [0022] of the instant specification]). Several runs through the loop would produce a plurality of such arrays.)
	determining, by the one or more computing devices based at least in part on the set of metadata arrays, whether an objective function is satisfied; and upon determining that the objective function is satisfied, adding, by the one or more computing devices, the one or more mutated inputs to a list of test cases. (Chen, Figure 5, step 516 determines whether or not the test image was properly classified. The objective function being satisfied is understood to correspond to the image not being properly classified. In response to it not being classified, the method proceeds to step 520, at which the test image is identified as adversarial (i.e. added to a list of test cases).)

	Regarding claim 28, the rejection of claim 21 is incorporated herein. Chen does not appear to explicitly teach 
	wherein determining whether the one or more mutated inputs provide new coverage comprises determining whether the neural network has reached a new state that it has not previously reached.
	However, Tian—directed to analogous art—teaches
	wherein determining whether the one or more mutated inputs provide new coverage comprises determining whether the neural network has reached a new state that it has not previously reached. (Tian, Page 5, Algorithm 1 shows an greedy algorithm for increasing neuron coverage. In particular, the algorithm starts with a set of seed images I (line 2), mutates is (line 17), determines whether or not the mutated image provides additional coverage (line 18) and adds it to the list of images (line 22) if it does increase coverage. An increase in neuron coverage means that at least one new neuron was activated which was not previously activated. That is, a new state was reached.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 21.

	Regarding claim 30, the rejection of claim 22 is incorporated herein. Furthermore, Chen teaches
	wherein determining whether the objective function is satisfied comprises determining whether the neural network has reached a desired state. (Chen, Figure 5, step 516 determines whether or not the test image was properly classified. The objective function being satisfied is understood to correspond to the image not being properly classified. In response to it not being classified, the method proceeds to step 520, at which the test image is identified as adversarial (i.e. added to a list of test cases). The neural network misclassifying an image is understood to be a desired state as it indicates that the image may be useful for hardening the network against such images.)

	Regarding claim 31, the rejection of claim 30 is incorporated herein. Furthermore, Chen teaches
	wherein the desired state is an erroneous state for the neural network. (Chen, Figure 5, step 516 determines whether or not the test image was properly classified. The objective function being satisfied is understood to correspond to the image not being properly classified. In response to it not being classified, the method proceeds to step 520, at which the test image is identified as adversarial (i.e. added to a list of test cases). The neural network misclassifying an image is understood to be a an erroneous state (i.e. the neural network made an error)).

	Regarding claim 32, Chen teaches
	A computing device comprising: one or more processors; and one or more non-transitory computer-readable media that store instructions that, when executed by the one or more processors, cause the computing device to: (Chen, Figure 8 shows a system at least one processing unit (804) and a system memory (806), which may store instructions as described at [0062]. )
	The remainder of claim 32 recites substantially similar subject matter to claim 21; claim 32 is rejected with the same rationale, mutatis mutandis.

	Regarding claim 33, the rejection of claim 32 is incorporated herein. Claim 33 recites substantially similar subject matter to claim 22 and is rejected with the same rationale, mutatis mutandis.

	Regarding claim 34, the rejection of claim 32 is incorporated herein. Furthermore, Chen teaches
	further comprising instructions, that when executed, cause the computing device to: obtain the input corpus from a seed corpus, the seed corpus containing at least one set of inputs. (Chen, Fig. 5, step 506 shows determining a current training set. The current training set is understood to correspond to the input corpus. Step 504 shows providing input samples and is described at [0044]. The “input samples” are understood to correspond to the seed corpus.)

	Regarding claim 38, the rejection of claim 33 is incorporated herein. Claim 38 recites substantially similar subject matter to claim 31 and is rejected with the same rationale, mutatis mutandis.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen and Tian in view of “Schumacher” (“A Hardware Accelerator for k-th Nearest Neighbor Thinning”).

	Regarding claim 23, the rejection of claim 21 is incorporated herein. Chen does not appear to explicitly teach 
	wherein determining, by the one or more computing devices based at least in part on the set of coverage arrays, whether the one or more mutated inputs provide new coverage comprises:
	generating, by the one or more computing devices, an activation vector based at least in part on the set of coverage arrays;
	performing, by the one or more computing devices, an approximate nearest neighbors algorithm to identify a previous activation vector;
	determining, by the one or more computing devices, a distance between the activation vector and the previous activation vector identified by the approximate nearest neighbors algorithm; and
	comparing, by the one or more computing devices, the distance to a threshold distance;
wherein the one or more mutated inputs provide new coverage when the distance is greater than the threshold distance.
However, Tian—directed to analogous art—teaches
	wherein determining, by the one or more computing devices based at least in part on the set of coverage arrays, whether the one or more mutated inputs provide new coverage comprises: generating, by the one or more computing devices, an activation vector based at least in part on the set of coverage arrays; (Tian, section 3.1, page 4 describes testing using neuron coverage. In particular, the last two paragraphs of the left hand column describes the activation values for the various neurons in the form of arrays after an input is provided. The broadest reasonable interpretation of a vector encompasses an ordered list of numbers. An array taught by Tian fall within the scope of a vector.)
…wherein the one or more mutated inputs provide new coverage when the distance is greater than the threshold distance. (Tian, Page 5, Algorithm 1 shows an greedy algorithm for increasing neuron coverage. In particular, the algorithm starts with a set of seed images I (line 2), mutates is (line 17), determines whether or not the mutated image provides additional coverage (line 18) and adds it to the list of images (line 22) if it does increase coverage.)
Chen and Tian does not appear to explicitly teach 
	performing, by the one or more computing devices, an approximate nearest neighbors algorithm to identify a previous activation vector;
	determining, by the one or more computing devices, a distance between the activation vector and the previous activation vector identified by the approximate nearest neighbors algorithm; and
comparing, by the one or more computing devices, the distance to a threshold distance;
However, Schumacher—directed to analogous art—teaches
	performing, by the one or more computing devices, an approximate nearest neighbors algorithm to identify a previous activation vector; (Schumacher, page 2, section II shows and describes a KNN (k nearest neighbor) algorithm for thinning data. In particular, the algorithm computes all of the distances between vectors (line 3), sorts them (line 4), and determines vectors corresponding to the minimum distance (line 6). The minimum distance corresponds to an identification of the vectors which are the closest nearest neighbors.)
	determining, by the one or more computing devices, a distance between the activation vector and the previous activation vector identified by the approximate nearest neighbors algorithm; and (Schumacher, page 2, section II shows and describes a KNN (k nearest neighbor) algorithm for thinning data. In particular, the algorithm computes all of the distances between vectors (line 3), sorts them (line 4), and determines vectors corresponding to the minimum distance (line 6). The distance computation corresponds to computing the distance between the vectors.)
comparing, by the one or more computing devices, the distance to a threshold distance; (Schumacher, page 2, section II shows and describes a KNN (k nearest neighbor) algorithm for thinning data. In particular, the algorithm computes all of the distances between vectors (line 3), sorts them (line 4), and determines vectors corresponding to the minimum distance (line 6). Determining the vectors with the minimum distance requires a comparison to other distances (understood to correspond to threshold distances)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Chen and Tian to perform nearest neighbor thinning as taught by Schumacher because thinning reduces memory requirements as described by Schumacher on page 1, right hand column, first full paragraph.

Claims 24 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen and Tian with Collins Dictionary (“Definition of ‘random’”) providing evidence of a meaning of a term.

	Regarding claim 24, the rejection of claim 21 is incorporated herein. 
wherein obtaining one or more inputs from the input corpus comprises using uniform random selection to select the one or more inputs from the input corpus. (Chen, [0036] indicates that the organism (e.g., sample image) may be chosen at random. From Collins Dictionary: “A random sample or method is one in which all the people or things involved have an equal chance of being chosen”. That is, “random” without some specified distribution means uniform random.)

Regarding claim 35, the rejection of claim 32 is incorporated herein. Claim 35 recites substantially similar subject matter to claim 24 and is rejected with the same rationale, mutatis mutandis.

Claims 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over “Chen” (US 2019/0005386 A1) in view of “Tian” (“DeepTest: Automated Testing of Deep-Neural-Network-driven Autonomous Cars”), further in view of “Gifford” (US 2017/0286845 A1).

	Regarding claim 25, the rejection of claim 21 is incorporated herein. Chen and Tian does not appear to explicitly teach 
	wherein obtaining one or more inputs from the input corpus comprises selecting the one or more inputs from the input corpus using a heuristic of p(ck, t) = etk-t/Sigma etk-t, wherein p(ck, t) gives a probability of choosing input corpus element ck at time t where tk is the time when element ck was added to the input corpus.
	However, Gifford—directed to analogous art—teaches 
wherein obtaining one or more inputs from the input corpus comprises selecting the one or more inputs from the input corpus using a heuristic of p(ck, t) = etk-t/Sigma etk-t, wherein p(ck, t) gives a probability of choosing input corpus element ck at time t where tk is the time when element ck was added to the input corpus. (Gifford, [0054] describes using the exponential weighting factor based on a time elapsed since the content was relevant. The instant claim uses the factor t_k-t, which may be rewritten as –(t-t_k), so that t-t_k is the time elapsed (i.e. corresponds to delta_s). The weight shown in [0054] corresponds to the instant case in the case that gamma=1. The denominator corresponds to a normalization of the weighting factors so that the probabilities add up to 1, as they are required to.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Chen and Tian to use the weighting factors taught by Gifford because this captures a hypothesis that more recent activity is more important than older activity as described by Gifford at [0054].

Regarding claim 35, the rejection of claim 32 is incorporated herein. Claim 35 recites substantially similar subject matter to claim 25 and is rejected with the same rationale, mutatis mutandis.

Claims 26-27 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over “Chen” (US 2019/0005386 A1) in view of “Tian” (“DeepTest: Automated Testing of Deep-Neural-Network-driven Autonomous Cars”), further in view of “Z. Sun” (“HyperNetworks with Statistical Filtering for Defending Adversarial Examples”).

	Regarding claim 26, the rejection of claim 21 is incorporated herein. Chen and Tian does not appear to explicitly teach 
wherein mutating the one or more inputs comprises mutating the one or more inputs subject to a constraint, wherein the constraint comprises a Linfinity norm.
	However, Z. Sun—directed to analogous art—teaches 
	wherein mutating the one or more inputs comprises mutating the one or more inputs subject to a constraint, wherein the constraint comprises a Linfinity norm. (Z. Sun, page 4, section 2.3, “Gaussian noise” shows adding a Gaussian noise vector N(0, sigma) to the input image I and clipping it so that the change of pixels remains within [-epsilon, epsilon]. Page 5, figure 2 shows performing this with varying levels of sigma (i.e. the variance sigma^2 is able to be configured by a user). The clipping to ensure that the noise remains within –epsilon and epsilon means that the L_infinity norm of the difference (i.e. the L_infinity norm of the added noise) is constrained to be epsilon.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the teaching of Chen and Tian to mutate the inputs using white noise and to clip the noise as taught by Z. Sun because training neural networks on inputs which were mutated using the Gaussian noise attack are more robust as described by Z. Sun in the last paragraph of page 5.

	Regarding claim 27, the rejection of claim 26 is incorporated herein. Chen and Tian does not appear to explicitly teach
	wherein the Linfinity norm is specified by a user.
	However, Z. Sun—directed to analogous art—teaches
	wherein the Linfinity norm is specified by a user. (Z. Sun, page 4, section 2.3, “Gaussian noise” shows adding a Gaussian noise vector N(0, sigma) to the input image I and clipping it so that the change of pixels remains within [-epsilon, epsilon]. Page 5, figure 2 shows performing this with varying levels of sigma (i.e. the variance sigma^2 was specified by the authors/users). The clipping to ensure that the noise remains within –epsilon and epsilon means that the L_infinity norm of the difference (i.e. the L_infinity norm of the added noise) is constrained to be epsilon.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 26.

	Regarding claim 36, the rejection of claim 32 is incorporated herein. Chen and Tian does not appear to explicitly teach 
wherein a difference between the one or more mutated inputs and the one or more inputs from which the one or more mutated inputs are descended is constrained to have a Linfinity norm.
However, Z. Sun—directed to analogous art—teaches
wherein a difference between the one or more mutated inputs and the one or more inputs from which the one or more mutated inputs are descended is constrained to have a Linfinity norm. (Z. Sun, page 4, section 2.3, “Gaussian noise” shows adding a Gaussian noise vector N(0, sigma) to the input image I and clipping it so that the change of pixels remains within [-epsilon, epsilon]. Page 5, figure 2 shows performing this with varying levels of sigma (i.e. the variance sigma^2 is able to be configured by a user). The clipping to ensure that the noise remains within –epsilon and epsilon means that the L_infinity norm of the difference (i.e. the L_infinity norm of the added noise) is constrained to be epsilon.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 26.

Claims 29 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over “Chen” (US 2019/0005386 A1) in view of “Tian” (“DeepTest: Automated Testing of Deep-Neural-Network-driven Autonomous Cars”), further in view of Y. Sun (“Testing Deep Neural Networks”).

	Regarding claim 29, the rejection of claim 28 is incorporated herein. The combination of Chen and Tian does not appear to explicitly teach 
wherein determining whether the neural network has reached a new state that it has not previously reached comprises determining whether an activation vector is approximately close to a previous activation vector.
However, Y. Sun—directed to analogous art—teaches
wherein determining whether the neural network has reached a new state that it has not previously reached comprises determining whether an activation vector is approximately close to a previous activation vector. (Y. Sun, page 8, Definition 7 and following paragraph describes defining a test condition based on a distance between the two vectors. The condition is satisfied when two activation values exhibit a sign change in a neuron while still being close to each other.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the teaching of Chen and Tian to consider distance when determining that a neural network has reached a new state (i.e. that an activation pattern provides additional cover) based on a distance determination as taught by Y. Sun because a sign change may correspond to a change of a decision (i.e. an output of an image). That is, due to the non-linearity of neural networks, even vectors which are close together may yield different results based on a sign change and enhancing a training set to cover these cases makes the neural network more robust to these changes as described by Y. Sun on page 8, paragraph following example 4.

Regarding claim 37, the rejection of claim 32 is incorporated herein. Claim 37 recites substantially similar subject matter to claim 29 and is rejected with the same rationale, mutatis mutandis.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over “Chen” (US 2019/0005386 A1) in view of “Z. Sun” (“HyperNetworks with Statistical Filtering for Defending Adversarial Examples”).

	Regarding claim 39, Chen teaches
	One or more non-transitory computer-readable media that store instructions that, when executed by one or more processors of a computing system, cause the computing system to perform operations, the operations comprising: (Chen, Figure 8 shows a system at least one processing unit (804) and a system memory (806), which may store instructions as described at [0062].  [0054] describes an embodiment as a non-transitory computer-readable medium storing instructions.)
	obtaining one or more inputs from an input corpus; (Chen, Fig. 5, step 506 shows determining a current training set. The current training set is understood to correspond to the input corpus. Step 514 shows generating a test image. [0048] indicates that this may be performed by altering a sample image. The sample image is understood to have been “obtained” from the training data (see, e.g., Figure 2A, elements 212-1 through 212-n and their relation to the training set 216-1.)
	mutating the one or more inputs to generate one or more mutated inputs, (Chen, Step 514 shows generating a test image. [0048] indicates that this may be performed by altering (i.e., mutating) a sample image.)
	…providing the one or more mutated inputs to a neural network; (Chen, Figure 5, step 514 shows providing the test image (i.e., the altered image as described above) to the neural network.)
	obtaining, as a result of the neural network processing the one or more mutated inputs, a set of metadata arrays that describe metadata associated with execution of the neural network to process the one or more mutated inputs; (Chen, Figure 5, step 515 shows a step of providing an image to a neural network and step 516 shows a step of determining whether or not it was properly classified. An output of the neural network is understood to correspond to metadata (see [0022] of the instant specification]). Several runs through the loop would produce a plurality of such arrays.)
	determining, based at least in part on the set of metadata arrays, whether an objective function is satisfied; and upon determining that the objective function is satisfied, adding the one or more mutated inputs to a list of test cases. (Chen, Figure 5, step 516 determines whether or not the test image was properly classified. The objective function being satisfied is understood to correspond to the image not being properly classified. In response to it not being classified, the method proceeds to step 520, at which the test image is identified as adversarial (i.e. added to a list of test cases).)
	Chen does not appear to explicitly teach 
wherein a difference between the one or more mutated inputs and the one or more inputs from which the one or more mutated inputs are descended is constrained to have a Linfinity norm;
	However, Z. Sun—directed to analogous art—teaches 
	wherein a difference between the one or more mutated inputs and the one or more inputs from which the one or more mutated inputs are descended is constrained to have a Linfinity norm; (Z. Sun, page 4, section 2.3, “Gaussian noise” shows adding a Gaussian noise vector N(0, sigma) to the input image I and clipping it so that the change of pixels remains within [-epsilon, epsilon]. Page 5, figure 2 shows performing this with varying levels of sigma (i.e. the variance sigma^2 is able to be configured by a user). The clipping to ensure that the noise remains within –epsilon and epsilon means that the L_infinity norm of the difference (i.e. the L_infinity norm of the added noise) is constrained to be epsilon.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the teaching of Chen to mutate the inputs using white noise and to clip the noise as taught by Z. Sun because training neural networks on inputs which were mutated using the Gaussian noise attack are more robust as described by Z. Sun in the last paragraph of page 5.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen and Z. Sun (“HyperNetworks with Statistical Filtering for Defending Adversarial Examples”), further in view of “Tian” (“DeepTest: Automated Testing of Deep-Neural-Network-driven Autonomous Cars”).

	Regarding claim 40, the rejection of claim 39 is incorporated herein. Furthermore, Chen teaches
adding the one or more mutated inputs to the input corpus. (Chen, Figure 5, step 520 shows determining that an image is an adversarial image (e.g., that the image was misclassified. At step 524, the adversarial images may be added to the corpus.)
	Chen does not appear to explicitly teach 
	obtaining, as a result of the neural network processing the one or more mutated inputs, a
set of coverage arrays that describe whether one or more neurons of the neural network were
activated during processing of the one or more mutated inputs by the neural network;
	determining, based at least in part on the set of coverage arrays, whether the one or more
mutated inputs provide new coverage; and 
upon determining that the one or more mutated inputs provide new coverage, adding the one or more mutated inputs to the input corpus.
However, Tian—directed to analogous art—teaches
	obtaining, as a result of the neural network processing the one or more mutated inputs, a
set of coverage arrays that describe whether one or more neurons of the neural network were
activated during processing of the one or more mutated inputs by the neural network; (Tian, section 3.1, page 4 describes testing using neuron coverage. In particular, the last two paragraphs of the left hand column describes the activation values for the various neurons in the form of arrays after an input is provided.)
	determining, based at least in part on the set of coverage arrays, whether the one or more
mutated inputs provide new coverage; and upon determining that the one or more mutated inputs provide new coverage, adding the one or more mutated inputs to the input corpus. (Tian, Page 5, Algorithm 1 shows an greedy algorithm for increasing neuron coverage. In particular, the algorithm starts with a set of seed images I (line 2), mutates is (line 17), determines whether or not the mutated image provides additional coverage (line 18) and adds it to the list of images (line 22) if it does increase coverage.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the teaching of Chen to perform activation based testing as taught by Tian because using synthetic images generated in this way increases accuracy of a model which is retrained using the synthesized images as described by Tian on page 311, last paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24 and 26-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 1, 2, 4, 4, 1, 1, 5, 6, (both 1 and 12), 8, 13, 2, 4, 12, and 9, respectively (see table and explanation below), of U.S. Patent No. US 11,080,603 B2 in view of “Chen” (US 2019/0005386 A1).

Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11,080,603 B2 in view of “Chen” (US 2019/0005386 A1) further in view of “Gifford” (US 2017/0286845 A1).

Claims 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11,080,603 B2 in view of “Chen” (US 2019/0005386 A1) further in view of “Gifford” (US 2017/0286845 A1).


Instant Claims
US 11,080,603 B2 Claims
Notes
21. A computer- implemented method for debugging a neural network, the method comprising:
obtaining, by one or more computing devices, one or more inputs from an input corpus;
mutating, by the one or more computing devices, the one or more inputs to generate one or more mutated inputs, wherein the one or more mutated inputs are constrained to have a same class as the one or more inputs;
providing, by the one or more computing devices, the one or more mutated inputs to a neural network;
obtaining, by the one or more computing devices as a result of the neural network processing the one or more mutated inputs, a set of coverage arrays that describe whether one or more neurons of the neural network were activated during processing of the one or more mutated inputs by the neural network;
determining, by the one or more computing devices based at least in part on the set of coverage arrays, whether the one or more mutated inputs provide new coverage; and
upon determining that the one or more mutated inputs provide new coverage, adding, by the one or more computing devices, the one or more mutated inputs to the input corpus.
1. A computer-implemented method for debugging a neural network, the method comprising:
obtaining, by one or more computing devices, one or more inputs from an input corpus;
mutating, by the one or more computing devices, the one or more inputs;
providing, by the one or more computing devices, the one or more mutated inputs to a neural network;
executing, by the one or more computing devices, the neural network to process the one or more mutated inputs as input and producing one or more outputs;
obtaining, by the one or more computing devices, as a result of the neural network processing the one or more mutated inputs, an activation vector that  describes, for each of a plurality of neurons of the neural network, whether the neuron was activated during processing of the one or more mutated inputs by the neural network, wherein the plurality of neurons of the neural network comprises at least one neuron in a layer prior to a final layer of the neural network;
obtaining, by the one or more computing devices, a predetermined threshold distance;
performing, by the one or more computing devices, a nearest neighbors algorithm to determine whether a Euclidean distance between the activation vector and a nearest previous activation vector associated with a previous input to the neural network satisfies the pre-determined threshold distance;
upon determining that the Euclidean distance between the activation vector and the nearest previous activation vector satisfies the predetermined threshold distance, determining, by the one or more computing devices, that the one or more mutated inputs provide new coverage; and
upon determining that the one or more mutated inputs provide new coverage, adding, by the one or more computing devices, the one or more mutated inputs to the input corpus.
See below for obviousness analysis.
22. The method of claim 21, further comprising:
obtaining, by the one or more computing devices as a result of the neural network processing the one or more mutated inputs, a set of metadata arrays that describe metadata associated with execution of the neural network to process the one or more mutated inputs;
determining, by the one or more computing devices based at least in part on the set of metadata arrays, whether an objective function is satisfied; and
upon determining that the objective function is satisfied, adding, by the one or more computing devices, the one or more mutated inputs to a list of test cases.
8. The method of claim 1, further comprising:
obtaining, by the one or more computing devices as a
result of the neural network processing the one or more
mutated inputs, a set of metadata arrays that describe
metadata associated with execution of the neural network to process the one or more mutated inputs;
determining, by the one or more computing devices based
at least in part on the set of metadata arrays, whether an
objective function is satisfied; and
upon determining that the objective function is satisfied,
adding, by the one or more computing devices, the one
or more mutated inputs to a list of test cases.
See above for claim 21.
23. The method of claim 21, wherein determining, by the one or more computing devices based at least in part on the set of coverage arrays, whether the one or more mutated inputs provide new coverage comprises:
generating, by the one or more computing devices, an activation vector based at least in part on the set of coverage arrays;
performing, by the one or more computing devices, an approximate nearest neighbors algorithm to identify a previous activation vector;
determining, by the one or more computing devices, a distance between the activation vector and the previous activation vector identified by the approximate nearest neighbors algorithm; and
comparing, by the one or more computing devices, the distance to a threshold distance;
wherein the one or more mutated inputs provide new coverage when the distance is greater than the threshold distance.
1. A computer-implemented method for debugging a neural network, the method comprising:
obtaining, by one or more computing devices, one or more inputs from an input corpus;
mutating, by the one or more computing devices, the one or more inputs;
providing, by the one or more computing devices, the one or more mutated inputs to a neural network;
executing, by the one or more computing devices, the neural network to process the one or more mutated inputs as input and producing one or more outputs;
obtaining, by the one or more computing devices, as a result of the neural network processing the one or more mutated inputs, an activation vector that  describes, for each of a plurality of neurons of the neural network, whether the neuron was activated during processing of the one or more mutated inputs by the neural network, wherein the plurality of neurons of the neural network comprises at least one neuron in a layer prior to a final layer of the neural network;
obtaining, by the one or more computing devices, a predetermined threshold distance;
performing, by the one or more computing devices, a nearest neighbors algorithm to determine whether a Euclidean distance between the activation vector and a nearest previous activation vector associated with a previous input to the neural network satisfies the pre-determined threshold distance;
upon determining that the Euclidean distance between the activation vector and the nearest previous activation vector satisfies the predetermined threshold distance, determining, by the one or more computing devices, that the one or more mutated inputs provide new coverage; and
upon determining that the one or more mutated inputs provide new coverage, adding, by the one or more computing devices, the one or more mutated inputs to the input corpus.
See above for claim 21. 
24. The method of claim 21, wherein obtaining one or more inputs from the input corpus comprises using uniform random selection to select the one or more inputs from the input corpus.
2. The method of claim 1, wherein obtaining one or more inputs from the input corpus comprises using uniform random selection to select the one or more inputs from the input corpus.
See above for claim 21.
25. The method of claim 21, wherein obtaining one or more inputs from the input corpus comprises selecting the one or more inputs from the input corpus using a heuristic of p(ck, t) = etk-t/Sigma etk-t, wherein p(ck, t) gives a probability of choosing input corpus element ck at time t where tk is the time when element ck was added to the input corpus.

See above for claim 21. See below for obviousness analysis.
26. The method of claim 21, wherein mutating the one or more inputs comprises mutating the one or more inputs subject to a constraint, wherein the constraint comprises a Linfinity norm.
4. The method of claim 1, wherein mutating the one or
more inputs comprises adding white noise of a user-configurable variance to the one or more inputs, wherein a difference between the mutated input and an original input from which the mutated input is descended is constrained to have a user-configurable Linfinity norm.
See above for claim 21.
27. The method of claim 26, wherein the Linfinity norm is specified by a user.
4. The method of claim 1, wherein mutating the one or 25
more inputs comprises adding white noise of a user-configurable variance to the one or more inputs, wherein a difference between the mutated input and an original input from which the mutated input is descended is constrained to have a user-configurable Linfinity norm.
See above for claim 26.
28. The method of claim 21, wherein determining whether the one or more mutated inputs provide new coverage comprises determining whether the neural network has reached a new state that it has not previously reached.
1. A computer-implemented method for debugging a neural network, the method comprising:
obtaining, by one or more computing devices, one or more inputs from an input corpus;
mutating, by the one or more computing devices, the one or more inputs;
providing, by the one or more computing devices, the one or more mutated inputs to a neural network;
executing, by the one or more computing devices, the neural network to process the one or more mutated inputs as input and producing one or more outputs;
obtaining, by the one or more computing devices, as a result of the neural network processing the one or more mutated inputs, an activation vector that  describes, for each of a plurality of neurons of the neural network, whether the neuron was activated during processing of the one or more mutated inputs by the neural network, wherein the plurality of neurons of the neural network comprises at least one neuron in a layer prior to a final layer of the neural network;
obtaining, by the one or more computing devices, a predetermined threshold distance;
performing, by the one or more computing devices, a nearest neighbors algorithm to determine whether a Euclidean distance between the activation vector and a nearest previous activation vector associated with a previous input to the neural network satisfies the pre-determined threshold distance;
upon determining that the Euclidean distance between the activation vector and the nearest previous activation vector satisfies the predetermined threshold distance, determining, by the one or more computing devices, that the one or more mutated inputs provide new coverage; and
upon determining that the one or more mutated inputs provide new coverage, adding, by the one or more computing devices, the one or more mutated inputs to the input corpus.
See above for claim 28. A new state that is has not previously reached is being interpreted as encompassing a state which provides new coverage.
29. The method of claim 28, wherein determining whether the neural network has reached a new state that it has not previously reached comprises determining whether an activation vector is approximately close to a previous activation vector.
1. A computer-implemented method for debugging a neural network, the method comprising:
obtaining, by one or more computing devices, one or more inputs from an input corpus;
mutating, by the one or more computing devices, the one or more inputs;
providing, by the one or more computing devices, the one or more mutated inputs to a neural network;
executing, by the one or more computing devices, the neural network to process the one or more mutated inputs as input and producing one or more outputs;
obtaining, by the one or more computing devices, as a result of the neural network processing the one or more mutated inputs, an activation vector that  describes, for each of a plurality of neurons of the neural network, whether the neuron was activated during processing of the one or more mutated inputs by the neural network, wherein the plurality of neurons of the neural network comprises at least one neuron in a layer prior to a final layer of the neural network;
obtaining, by the one or more computing devices, a predetermined threshold distance;
performing, by the one or more computing devices, a nearest neighbors algorithm to determine whether a Euclidean distance between the activation vector and a nearest previous activation vector associated with a previous input to the neural network satisfies the pre-determined threshold distance;
upon determining that the Euclidean distance between the activation vector and the nearest previous activation vector satisfies the predetermined threshold distance, determining, by the one or more computing devices, that the one or more mutated inputs provide new coverage; and
upon determining that the one or more mutated inputs provide new coverage, adding, by the one or more computing devices, the one or more mutated inputs to the input corpus.
See above for claim 28. A state is being interpreted as “approximately close” if it satisfies the distance threshold. A new state that is has not previously reached is being interpreted as encompassing a state which provides new coverage.
30. The method of claim 22, wherein determining whether the objective function is satisfied comprises determining whether the neural network has reached a desired state.
5. The method of claim 1, further comprising determining
whether an objective function is satisfied, wherein determining whether the objective function is satisfied comprises
determining whether the neural network has reached a
particular state.
See above for claim 22. A “desired” state is being interpreted as encompassing a “particular” state.
31. The method of claim 30, wherein the desired state is an erroneous state for the neural network.
6. The method of claim 5, wherein the particular state is
an erroneous state for the neural network.
See above for claim 30.
32. A computing device comprising: one or more processors; and one or more non-transitory computer-readable media that store instructions that, when executed by the one or more processors, cause the computing device to: obtain one or more inputs from an input corpus; 
mutate the one or more inputs to generate one or more mutated inputs, wherein the one or more mutated inputs are constrained to have a same class as the one or more inputs; 
provide the one or more mutated inputs to a neural network; 
obtain as a result of the neural network processing the one or more mutated inputs, a set of coverage arrays that describe whether one or more neurons of the neural network were activated during processing of the one or more mutated inputs by the neural network; 
determine based at least in part on the set of coverage arrays, whether the one or more mutated inputs provide new coverage; and upon determining that the one or more mutated inputs provide new coverage, add the one or more mutated inputs to the input corpus.
1. A computer-implemented method for debugging a neural network, the method comprising:
obtaining, by one or more computing devices, one or more inputs from an input corpus;
mutating, by the one or more computing devices, the one or more inputs;
providing, by the one or more computing devices, the one or more mutated inputs to a neural network;
executing, by the one or more computing devices, the neural network to process the one or more mutated inputs as input and producing one or more outputs;
obtaining, by the one or more computing devices, as a result of the neural network processing the one or more mutated inputs, an activation vector that  describes, for each of a plurality of neurons of the neural network, whether the neuron was activated during processing of the one or more mutated inputs by the neural network, wherein the plurality of neurons of the neural network comprises at least one neuron in a layer prior to a final layer of the neural network;
obtaining, by the one or more computing devices, a predetermined threshold distance;
performing, by the one or more computing devices, a nearest neighbors algorithm to determine whether a Euclidean distance between the activation vector and a nearest previous activation vector associated with a previous input to the neural network satisfies the pre-determined threshold distance;
upon determining that the Euclidean distance between the activation vector and the nearest previous activation vector satisfies the predetermined threshold distance, determining, by the one or more computing devices, that the one or more mutated inputs provide new coverage; and
upon determining that the one or more mutated inputs provide new coverage, adding, by the one or more computing devices, the one or more mutated inputs to the input corpus.
See below for obviousness analysis.
32.  A computing device comprising: one or more processors; and one or more non-transitory computer-readable media that store instructions that, when executed by the one or more processors, cause the computing device to: 
obtain one or more inputs from an input corpus; 
mutate the one or more inputs to generate one or more mutated inputs, wherein the one or more mutated inputs are constrained to have a same class as the one or more inputs; 
provide the one or more mutated inputs to a neural network; 
obtain as a result of the neural network processing the one or more mutated inputs, a set of coverage arrays that describe whether one or more neurons of the neural network were activated during processing of the one or more mutated inputs by the neural network; 
determine based at least in part on the set of coverage arrays, whether the one or more mutated inputs provide new coverage; and 
upon determining that the one or more mutated inputs provide new coverage, add the one or more mutated inputs to the input corpus.
12. A computing device comprising:
one or more processors; and
one or more non-transitory computer-readable media that
store instructions that, when executed by the one or
more processors, cause the computing device to:
obtain one or more inputs from an input corpus;
mutate the one or more inputs;
provide the one or more mutated inputs to a neural
network;
execute the neural network to process the one or more
mutated inputs as input and producing one or more
outputs;
obtain, as a result of the neural network processing the
one or more mutated inputs, an activation vector that describes, for each of a plurality of neurons of the
neural network, whether the neuron was activated during processing of the one or more mutated inputs by the neural network, wherein the plurality of neurons of the neural network comprises at least one neuron in a layer prior to a final layer of the neural network;
obtain a predetermined threshold distance;
perform a nearest neighbors algorithm to determine
whether a Euclidean distance between the activation
vector and a nearest previous activation vector associated with a previous input to the neural network
satisfies the predetermined threshold distance;
upon determining that the Euclidean distance between
the activation vector and the nearest previous activation vector satisfies the predetermined threshold
distance, determine that the one or more mutated
inputs provide new coverage; and
upon determining that the one or more mutated inputs
provide new coverage, add the one or more mutated
inputs to the input corpus. 
See below for obviousness analysis.
33. The computing device of claim 32, further comprising instructions, that when executed, cause the computing device to: 
obtain as a result of the neural network processing the one or more mutated inputs, a set of metadata arrays that describe metadata associated with execution of the neural network to process the one or more mutated inputs; 
determine based at least in part on the set of metadata arrays, whether an objective function is satisfied; and 
upon determining that the objective function is satisfied, add the one or more mutated inputs to a list of test cases.
8. The method of claim 1, further comprising:
obtaining, by the one or more computing devices as a
result of the neural network processing the one or more
mutated inputs, a set of metadata arrays that describe
metadata associated with execution of the neural network to process the one or more mutated inputs;
determining, by the one or more computing devices based
at least in part on the set of metadata arrays, whether an
objective function is satisfied; and
upon determining that the objective function is satisfied,
adding, by the one or more computing devices, the one
or more mutated inputs to a list of test cases.
See above for claim 32. See obviousness analysis below.
34. The computing device of claim 32, further comprising instructions, that when executed, cause the computing device to: obtain the input corpus from a seed corpus, the seed corpus containing at least one set of inputs.
13. The computing device of claim 12, further comprising
instructions, that when executed, cause the computing
device to:
obtain the input corpus from a seed corpus, the seed
corpus containing at least one set of inputs. 
See above for instant claim 32 and patented claim 12.
35. The computing device of claim 32, wherein obtaining one or more inputs from the input corpus comprises: using uniform random selection to select the one or more inputs from the input corpus; or selecting the one or more inputs from the input corpus using a heuristic of p(ck, t) = etk-t/Sigma etk-t, wherein p(ck, t) gives a probability of choosing input corpus element ck at time t where tk is the time when element ck was added to the input corpus.
2. The method of claim 1, wherein obtaining one or more inputs from the input corpus comprises using uniform random selection to select the one or more inputs from the input corpus.
See above for instant claim 32 and patented claim 1.
36. The computing device of claim 32, wherein a difference between the one or more mutated inputs and the one or more inputs from which the one or more mutated inputs are descended is constrained to have a Linfinity norm.
4. The method of claim 1, wherein mutating the one or
more inputs comprises adding white noise of a user -configurable variance to the one or more inputs, wherein a difference between the mutated input and an original input from which the mutated input is descended is constrained to have a user-configurable Linfinity norm.
See above for instant claim 32 and patented claim 1.
37. The computing device of claim 32, wherein determining whether the one or more mutated inputs provide new coverage comprises determining whether the neural network has reached a new state that it has not previously reached; and wherein determining whether the neural network has reached a new state that it has not previously reached comprises determining whether an activation vector is approximately close to a previous activation vector.
12. A computing device comprising:
one or more processors; and
one or more non-transitory computer-readable media that
store instructions that, when executed by the one or
more processors, cause the computing device to:
obtain one or more inputs from an input corpus;
mutate the one or more inputs;
provide the one or more mutated inputs to a neural
network;
execute the neural network to process the one or more
mutated inputs as input and producing one or more
outputs;
obtain, as a result of the neural network processing the
one or more mutated inputs, an activation vector that
describes, for each of a plurality of neurons of the
neural network, whether the neuron was activated
during processing of the one or more mutated inputs
by the neural network, wherein the plurality of
neurons of the neural network comprises at least one
neuron in a layer prior to a final layer of the neural
network;
obtain a predetermined threshold distance;
perform a nearest neighbors algorithm to determine
whether a Euclidean distance between the activation
vector and a nearest previous activation vector associated with a previous input to the neural network
satisfies the predetermined threshold distance;
upon determining that the Euclidean distance between
the activation vector and the nearest previous activation vector satisfies the predetermined threshold
distance, determine that the one or more mutated
inputs provide new coverage; and
upon determining that the one or more mutated inputs
provide new coverage, add the one or more mutated
inputs to the input corpus.
See above for instant claim 32 and patented claim 12. A state is being interpreted as “approximately close” if it satisfies the distance threshold. A new state that is has not previously reached is being interpreted as encompassing a state which provides new coverage.
38.  The computing device of claim 33, wherein determining whether the objective function is satisfied comprises determining whether the neural network has reached a desired state, wherein the desired state is an erroneous state for the neural network
9. The method of claim 8, wherein:
the metadata arrays include at least one of a run time of
the neural network or an amount of processor usage of
the neural network; and
the objective function evaluates one or both of: whether
the run time of the neural network is greater than a
maximum execution time and whether the amount of
process usage of the neural network is greater than a
maximum processor usage.
See above for instant claim 33 and patented claim 8. Exceeding execution time or processor usage are erroneous states for the network.
39. One or more non-transitory computer-readable media that store instructions that, when executed by one or more processors of a computing system, cause the computing system to perform operations, the operations comprising: 
obtaining one or more inputs from an input corpus; 
mutating the one or more inputs to generate one or more mutated inputs, wherein a difference between the one or more mutated inputs and the one or more inputs from which the one or more mutated inputs are descended is constrained to have a Linfinity norm; providing the one or more mutated inputs to a neural network; 
obtaining, as a result of the neural network processing the one or more mutated inputs, a set of metadata arrays that describe metadata associated with execution of the neural network to process the one or more mutated inputs; 
determining, based at least in part on the set of metadata arrays, whether an objective function is satisfied; and 
upon determining that the objective function is satisfied, adding the one or more mutated inputs to a list of test cases.
1. A computer-implemented method for debugging a neural network, the method comprising:
obtaining, by one or more computing devices, one or more inputs from an input corpus;
mutating, by the one or more computing devices, the one or more inputs;
providing, by the one or more computing devices, the one or more mutated inputs to a neural network;
executing, by the one or more computing devices, the neural network to process the one or more mutated inputs as input and producing one or more outputs;
obtaining, by the one or more computing devices, as a result of the neural network processing the one or more mutated inputs, an activation vector that  describes, for each of a plurality of neurons of the neural network, whether the neuron was activated during processing of the one or more mutated inputs by the neural network, wherein the plurality of neurons of the neural network comprises at least one neuron in a layer prior to a final layer of the neural network;
obtaining, by the one or more computing devices, a predetermined threshold distance;
performing, by the one or more computing devices, a nearest neighbors algorithm to determine whether a Euclidean distance between the activation vector and a nearest previous activation vector associated with a previous input to the neural network satisfies the pre-determined threshold distance;
upon determining that the Euclidean distance between the activation vector and the nearest previous activation vector satisfies the predetermined threshold distance, determining, by the one or more computing devices, that the one or more mutated inputs provide new coverage; and
upon determining that the one or more mutated inputs provide new coverage, adding, by the one or more computing devices, the one or more mutated inputs to the input corpus.

8. The method of claim 1, further comprising:
obtaining, by the one or more computing devices as a
result of the neural network processing the one or more
mutated inputs, a set of metadata arrays that describe
metadata associated with execution of the neural network to process the one or more mutated inputs;
determining, by the one or more computing devices based
at least in part on the set of metadata arrays, whether an
objective function is satisfied; and
upon determining that the objective function is satisfied,
adding, by the one or more computing devices, the one
or more mutated inputs to a list of test cases.
See obviousness analysis below.
40. The one or more non-transitory computer-readable media of claim 39, wherein the operations further comprise: obtaining, as a result of the neural network processing the one or more mutated inputs, a set of coverage arrays that describe whether one or more neurons of the neural network were activated during processing of the one or more mutated inputs by the neural network; determining, based at least in part on the set of coverage arrays, whether the one or more mutated inputs provide new coverage; and
upon determining that the one or more mutated inputs provide new coverage, adding the one or more mutated inputs to the input corpus.
1. A computer-implemented method for debugging a neural network, the method comprising:
obtaining, by one or more computing devices, one or more inputs from an input corpus;
mutating, by the one or more computing devices, the one or more inputs;
providing, by the one or more computing devices, the one or more mutated inputs to a neural network;
executing, by the one or more computing devices, the neural network to process the one or more mutated inputs as input and producing one or more outputs;
obtaining, by the one or more computing devices, as a result of the neural network processing the one or more mutated inputs, an activation vector that  describes, for each of a plurality of neurons of the neural network, whether the neuron was activated during processing of the one or more mutated inputs by the neural network, wherein the plurality of neurons of the neural network comprises at least one neuron in a layer prior to a final layer of the neural network;
obtaining, by the one or more computing devices, a predetermined threshold distance;
performing, by the one or more computing devices, a nearest neighbors algorithm to determine whether a Euclidean distance between the activation vector and a nearest previous activation vector associated with a previous input to the neural network satisfies the pre-determined threshold distance;
upon determining that the Euclidean distance between the activation vector and the nearest previous activation vector satisfies the predetermined threshold distance, determining, by the one or more computing devices, that the one or more mutated inputs provide new coverage; and
upon determining that the one or more mutated inputs provide new coverage, adding, by the one or more computing devices, the one or more mutated inputs to the input corpus.

See above for instant claim 39 and patented claim 8.


Regarding instant claim 21, patented claim 1 teaches every limitation of instant claim 21 as shown in the table above except for
wherein the one or more mutated inputs are constrained to have a same class as the one or more inputs;
However, Chen—directed to analogous art—teaches
wherein the one or more mutated inputs are constrained to have a same class as the one or more inputs; (Chen, Step 514 shows generating a test image. [0048] indicates that this may be performed by altering (i.e., mutating) a sample image and further indicates that the image is “properly classified” when the classification is the target classification. That is, the true target class of the mutated image may be unchanged. Note discussion regarding 35 USC 112(b).)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify patented claim 1 to constrain the mutated inputs to have the same class as the one or more inputs because this allows for a determination as to whether or not it is misclassified by the DNN as described at [0048]. This in turn allows for hardening of the DNN as described in the abstract.

Regarding instant claim 25, patented claim 1 teaches every limitation of instant claim 25 as shown in the table above except for
wherein obtaining one or more inputs from the input corpus comprises selecting the one or more inputs from the input corpus using a heuristic of p(ck, t) = etk-t/Sigma etk-t, wherein p(ck, t) gives a probability of choosing input corpus element ck at time t where tk is the time when element ck was added to the input corpus.
However, Gifford—directed to analogous art—teaches 
wherein obtaining one or more inputs from the input corpus comprises selecting the one or more inputs from the input corpus using a heuristic of p(ck, t) = etk-t/Sigma etk-t, wherein p(ck, t) gives a probability of choosing input corpus element ck at time t where tk is the time when element ck was added to the input corpus. (Gifford, [0054] describes using the exponential weighting factor based on a time elapsed since the content was relevant. The instant claim uses the factor t_k-t, which may be rewritten as –(t-t_k), so that t-t_k is the time elapsed (i.e. corresponds to delta_s). The weight shown in [0054] corresponds to the instant case in the case that gamma=1. The denominator corresponds to a normalization of the weighting factors so that the probabilities add up to 1, as they are required to.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify patented claim 1 to use the weighting factors taught by Gifford because this captures a hypothesis that more recent activity is more important than older activity as described by Gifford at [0054].

Regarding instant claim 32, patented claim 1 teaches every limitation of instant claim 32 as shown in the table above except for 
A computing device comprising: one or more processors; and one or more non-transitory computer-readable media that store instructions that, when executed by the one or more processors, cause the computing device to:
…wherein the one or more mutated inputs are constrained to have a same class as the one or more inputs;
However, Chen—directed to analogous art—teaches
A computing device comprising: one or more processors; and one or more non-transitory computer-readable media that store instructions that, when executed by the one or more processors, cause the computing device to: (Chen, Figure 8 shows a system at least one processing unit (804) and a system memory (806), which may store instructions as described at [0062]. )
…wherein the one or more mutated inputs are constrained to have a same class as the one or more inputs; (Chen, Step 514 shows generating a test image. [0048] indicates that this may be performed by altering (i.e., mutating) a sample image and further indicates that the image is “properly classified” when the classification is the target classification. That is, the true target class of the mutated image may be unchanged. Note discussion regarding 35 USC 112(b).)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify patented claim 1 to constrain the mutated inputs to have the same class as the one or more inputs because this allows for a determination as to whether or not it is misclassified by the DNN as described at [0048]. This in turn allows for hardening of the DNN as described in the abstract. Moreover, the use of the computing device allows the processes to be automated.

Regarding instant claim 32, patented claim 12 teaches every limitation of instant claim 32 as shown in the table above except for
wherein the one or more mutated inputs are constrained to have a same class as the one or more inputs;
However, Chen—directed to analogous art—teaches
wherein the one or more mutated inputs are constrained to have a same class as the one or more inputs; (Chen, Step 514 shows generating a test image. [0048] indicates that this may be performed by altering (i.e., mutating) a sample image and further indicates that the image is “properly classified” when the classification is the target classification. That is, the true target class of the mutated image may be unchanged. Note discussion regarding 35 USC 112(b).)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify patented claim 1 to constrain the mutated inputs to have the same class as the one or more inputs because this allows for a determination as to whether or not it is misclassified by the DNN as described at [0048]. This in turn allows for hardening of the DNN as described in the abstract.

Regarding instant claim 33, patented claim 8 teaches every limitation of instant claim 33 as shown in the table above except for
further comprising instructions, that when executed, cause the computing device to:
However, Chen—directed to analogous art—teaches
further comprising instructions, that when executed, cause the computing device to: (Chen, Figure 8 shows a system at least one processing unit (804) and a system memory (806), which may store instructions as described at [0062]. )
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 32.

Regarding instant claim 39, patented claim 8 teaches every limitation of instant claim 39 as shown in the table above except for
One or more non-transitory computer-readable media that store instructions that, when executed by one or more processors of a computing system, cause the computing system to perform operations, the operations comprising:
… wherein a difference between the one or more mutated inputs and the one or more inputs from which the one or more mutated inputs are descended is constrained to have a Linfinity norm
However, Chen—directed to analogous art—teaches
One or more non-transitory computer-readable media that store instructions that, when executed by one or more processors of a computing system, cause the computing system to perform operations, the operations comprising: (Chen, Figure 8 shows a system at least one processing unit (804) and a system memory (806), which may store instructions as described at [0062].  [0054] describes an embodiment as a non-transitory computer-readable medium storing instructions.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 32.
Patented claim 8 and Chen does not appear to explicitly teach 
… wherein a difference between the one or more mutated inputs and the one or more inputs from which the one or more mutated inputs are descended is constrained to have a Linfinity norm
	However, Z. Sun—directed to analogous art—teaches 
	wherein a difference between the one or more mutated inputs and the one or more inputs from which the one or more mutated inputs are descended is constrained to have a Linfinity norm; (Z. Sun, page 4, section 2.3, “Gaussian noise” shows adding a Gaussian noise vector N(0, sigma) to the input image I and clipping it so that the change of pixels remains within [-epsilon, epsilon]. Page 5, figure 2 shows performing this with varying levels of sigma (i.e. the variance sigma^2 is able to be configured by a user). The clipping to ensure that the noise remains within –epsilon and epsilon means that the L_infinity norm of the difference (i.e. the L_infinity norm of the added noise) is constrained to be epsilon.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify patented claim 8 and Chen to mutate the inputs using white noise and to clip the noise as taught by Z. Sun because training neural networks on inputs which were mutated using the Gaussian noise attack are more robust as described by Z. Sun in the last paragraph of page 5.

Regarding instant claim 40, patented claim 8 teaches every limitation of instant claim 39 as shown in the table above except for
The one or more non-transitory computer-readable media of
However, Chen—directed to analogous art—teaches 
The one or more non-transitory computer-readable media of (Chen, Figure 8 shows a system at least one processing unit (804) and a system memory (806), which may store instructions as described at [0062].  [0054] describes an embodiment as a non-transitory computer-readable medium storing instructions.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 32.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARKUS A. VASQUEZ/             Examiner, Art Unit 2121